Citation Nr: 0940137	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Spouse and Friend


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1965.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota which denied service connection for 
depression and post-traumatic stress disorder.  In his 
November 2007 notice of disagreement the Veteran limited his 
appeal to the issue of service connection for depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he first had symptoms of depression in 
service.  The Veteran's service medical records reflect he 
was hospitalized for what was ultimately diagnosed to be a 
personality disorder.  (Personality disorders are not 
disabilities for VA compensation purposes.)  Many years post 
service, the Veteran was diagnosed to have depression.  A VA 
examiner has concluded that the Veteran's current disability 
is not related to service, but a private psychologist has 
opined there is a link between service and current 
disability.  A review of the VA examiner's rationale shows 
that it appears to have been based, at least in part, on the 
premise that the Veteran did not exhibit or complain of 
depression while in service.  There are, however, entries in 
the service treatment records in the file that reflect the 
Veteran appeared depressed.  This discrepancy should be 
addressed. 

In addition, the service treatment records and service 
personnel records currently in the claims file are limited to 
documents that appear to have been submitted by the Veteran 
or his representative.  It appears the RO at one time had 
possession of the available service treatment records, and 
that the Veteran may have a copy of those since his 
submission of records occurred after his request to the RO 
for a copy of his claims file.  In any event, a copy of 
whatever available service treatment and service personnel 
records relating to the Veteran that exist, should be 
associated with the claims file, and efforts in that regard 
should be undertake as detailed below.  

Lastly, the evidence indicates the Veteran is in receipt of 
Social Security benefits based, at least in part, on 
psychiatric disability.  The Veteran should be asked whether 
these records are relevant to his claim for VA benefits, and 
if so, an attempt to obtain copies of those should be 
undertaken.  

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  Ask the Veteran to submit to the RO, 
copies of any service personnel records, 
service treatment records and clinical 
records of his in-service hospitalization 
that are in his possession.  

2.  The RO should undertake its own search 
for the Veteran's service personnel 
records, service treatment records and 
clinical records that at one time appear 
to have been located at their facility.  

3.  The Veteran should be asked if his 
records with the Social Security 
Administration address whether any current 
psychiatric disability had its onset in 
service.  If he advises these records 
contain such information, an attempt to 
obtain copies of the Veteran's Social 
Security Administration claim and the 
medical records relied upon concerning that 
claim should be undertaken.  

4.  Next, the Veteran's file should be 
provided to the person who examined him in 
February 2008, or another with appropriate 
expertise if that person is unavailable, 
for an addendum to the February 2008 
report.  That person should familiarize 
themselves with the Veteran's history, 
acknowledge the notations in the service 
treatment records concerning any observed 
or reported depression, as well as the 2008 
opinions by Kerry J. Sopoci, Psy.D., and 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed psychiatric disability, 
(Depressive Disorder NOS pursuant to 
February 2008 VA examination), was 
manifested in service.  If it is necessary 
to examine the Veteran to provide this 
opinion, that should be arranged.  A 
rationale for any opinion expressed should 
be included in the report.  

5.  If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

